DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “S1’”, “S2’” and “S3’”  (Fig. 2B).   Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re claim 1, the closest prior art of record, Zhang et al. to US 2020/0273875, teaches a vertical memory device comprising:
a substrate 130 including a first region 110, a second region 121 and a third region 123, the second and third regions 121 and 123 on both sides of the first region 110 (Fig. 3);
a cell stacked structure on the first region 110, the cell stacked structure including insulation layers 152 ([0071]) and gate patterns 154 (i.e. conductive layers act as gate patterns, [0075]) repeatedly and alternately stacked, and the gate patterns extending in a first direction x (Fig. 3); and
a wiring connection structure on the second and third regions 121 and 123 contacting side walls of the cell stacked structure 110 (Figs. 7 and 9), the wiring connection structure including a first staircase structure S1 having one side of a stepped shape, a second staircase structure S2 having one side of a stepped shape and disposed below the first staircase structure S1 (Fig. 9).

        
    PNG
    media_image1.png
    399
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    592
    543
    media_image2.png
    Greyscale

                  
    PNG
    media_image3.png
    667
    741
    media_image3.png
    Greyscale

first dummy staircase structure between the first and second staircase structures S1 and S2, wherein both sides in the first direction of the first dummy staircase structure have stepped shapes; and (b) a first insulating interlayer on the substrate to cover the wiring connection structure.
	In re claim 21, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0273875.  The improvement comprises: (a) a first dummy staircase structure between the first and second staircase structures, the first dummy staircase structure has both sides in the first direction having stepped shapes; (b) a first insulating interlayer on the substrate to cover the wiring connection structure, wherein: steps of both sides of the first dummy staircase structure are symmetrical to each other with respect to a straight line passing a center portion in the first direction of the first dummy staircase structure.
	In re claim 26, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0273875.  The improvement comprises: (a) a first dummy staircase structure between the first and second staircase structures, the first dummy staircase structure has both sides in the first direction having stepped shapes; and (b) a through via contact passing through a portion of the wiring connection structure being electrically insulated from gate patterns of the cell stacked structure, the through via contact contacting a lower pad pattern.

Conclusion
5.	This application is in condition for allowance except for the following formal matters: 
the objection against drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 23, 2022



/HSIEN MING LEE/